DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response filed 10/04/2022, Applicants made the following species election:
(1) cap proximal sequence comprising A1G2A3N4N5, wherein N4 is A and Ns is selected from A, G, C, and U, as a species of a cap proximal sequence; 
(2) a human alpha globin (hAg) 5' UTR as recited in claim 150, as a species of 5' UTR; 
(3) SEQ ID NO: 13, as recited in claim 154, as a species of 3' UTR; 
(4) a polyA sequence comprising at least 100 nucleotides, as recited in claim 156, as a species of a poly-A sequence; 
(5) a modified nucleoside in place or uridine, wherein the modified nucleoside is or comprises N1-methyl-pseudouridine, as recited in claim 161, as a species of RNA polynucleotide; 
(6) a sequence encoding an antigenic polypeptide, as recited in claim 163, wherein the antigenic polypeptide comprises a viral antigenic polypeptide as a species of payload, as provided in claim 167; and 
(7) an LNP comprising a cationically ionizable lipid, a sterol, a phospholipid, and a pegylated lipid as recited in claim 171, wherein, the cationically ionizable lipid is or comprises ((4-hydroxybutyl)azanediyl)bis(hexane-6,1-diyl)bis(2-hexyldecanoate), the sterol is or comprises cholesterol, the phospholipid is or comprises distearoylphosphatidylcholine, and the pegylated lipid is or comprises 2-[(polyethylene glycol)-2000]-N,N-ditetradecylacetamide, as a species of LNP; and a liquid formulation as recited in claim 175, as a species of formulation. 
Applicant submits that claims 148-172, 175, and 177 encompass the elected species. 
Claim 176 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2022.
Claims 148-172, 175, and 177 are presently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 148-172, 175, and 177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 148, 169 and 177 recite the limitation “a cap proximal sequence comprising positions +1, +2, +3, +4, and +5 of the RNA polynucleotide...” The metes and bounds of this phrase are indefinite because it is unclear if the sequences +1, +2, +3, and +4 sequences are in addition to the claimed RNA polynucleotide, or are these nucleotide positions encompassed within the RNA polynucleotide. According to Dunnen et al. “nucleotide +1 is the A of the ATG-translation initiation codon, the nucleotide 5' to +1 is numbered -1; there is no base 0.”  Furthermore, it is clear that sequences defined as N1-N5 in these claims are included within the scope of a 5’UTR of the claimed RNA polynucleotide as set forth in claims 149.  Therefore, it is unclear where N+1-N+5 positions are to be located within the 5’UTR.  It would seem likely that Applicants intended that the N+1-N+5 positions be situated with respect to the “payload” sequence, however again this is not clear.
Claim 152 recites the composition or medical preparation of claim 151, “wherein the 5’UTR is or comprises the nucleotide sequence of SEQ ID NO: 27.”  SEQ ID NO: 27 has the following sequence:
aacuaguauucuucugguccccacagacucagagagaacccgccacc
Claim 152 lacks antecedent basis for the limitation “wherein the 5’UTR is or comprises the nucleotide sequence of SEQ ID NO: 27,” because SEQ ID NO: 27 does not comprise the AGAAU sequence recited in claim 148.
Claims 149-172, 175 and 177 are rejected as being dependent upon a rejected base claim. 
Claim 166 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 166 does not limit claim 165 in any meaningful way because it merely states a limitation of claim 165 (plurality of distinct epitopes) in a different phrase (polyepitopic). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant is advised that should claim 165 be found allowable, claim 166 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 166 does not limit claim 165 in any meaningful way because it merely states a limitation of claim 165 (plurality of distinct epitopes) in a different phrase (polyepitopic).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 148-153, 155-158, and 160-171, and 175 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaynor et al. (WO2021/188969A2).
Claim 148 is drawn to a composition comprising: a 5’ cap comprising a Cap1 structure, and a cap proximal sequence comprising A1G2A3A4U5.  Claim 149 recites wherein the RNA polynucleotide comprises a 5’-UTR.  Claim 150 recites wherein the 5’-UTR is a human alpha globin (hAg) 5' UTR. Claim 151 recites wherein the 5’UTR further comprises a Kozak sequence.
Gaynor et al. teaches a coronavirus mRNA polynucleotide vaccine composition.  In one embodiment, the RNA polynucleotide of Gaynor et al. comprises a hAg 5’-UTR sequence and a Kozak sequence. See the following sequence: AGAAUAAACUAGUAUUCUUC UGGUCCCCAC AGACUCAGAG AGAACCCGCC ACC hAg-Kozak. The RNA polynucleotide also comprises a 5’-Cap ApG sequence, see ¶ [00352].  It is noted that this sequence disclosed by Gaynor et al. comprises SEQ ID NO: 27 (italicized sequences above).
Additionally, Gaynor et al. teach the following embodiments of the disclosed RNA polynucleotides comprises a 3’UTR, and wherein the 3”UTR is taken from the mitochondrial 12S RNA:
[00022] In some embodiments, the composition comprises the polynucleotide encoding the polypeptide. In some embodiments, the polynucleotide is an mRNA. In some embodiments, the polynucleotide comprises a codon optimized sequence for expression in a human.
[00023] In some embodiments, the polynucleotide comprises a dEarl-hAg sequence. In some embodiments, the dEarl-hAg sequence is ATTCTTCTGGTCCCCACAGACTCA GAGAGAACCC, optionally wherein each T is a U.
[00024] In some embodiments, the polynucleotide comprises a Kozak sequence. In some embodiments, the a Kozak sequences is GCCACC.
[00025] In some embodiments, the polynucleotide comprises an F element sequence. In some embodiments, the F element sequence is a 3 UTR of amino-terminal enhancer of split (AES). In some embodiments, the F element sequence is
CTGGTACTGCATGCACGCAATGCTAGCTGCCCCTTTCCCGTCCTGGGTACCCCGAGTCTCCC CCGACCTCGGGTCCCAGGTATGCTCCCACCTCCAC CTGCCCCACTCACCACCTCTGCTAGTTC CAGACACCTCC, optionally wherein each T is a U. 

[00026] In some embodiments, the polynucleotide comprises an I element sequence. In some embodiments, the I element sequence is a 3' UTR of mitochondrially encoded 12S rRNA (mtRNR10). In some embodiments, the I element sequence is CAAGCACGCAGCAATGCAGCTCAAAACGCTTAGCCTAGCCACACCCCCACGGGAAACAGCA GT GATT AACCTTT AGC AATAAACGAAAGTTTAACT AAGCT AT ACTAACCCC AGGGTTGGT C A ATTTC GT GC C A GC C A C A C C , optionally wherein each T is a U.

[00027] In some embodiments, the polynucleotide comprises a poly A sequence. In some embodiments, the poly A sequence is AA AA AA A AA AA A AA A AA AA AA A AA A AA A AAGC AT AT GACT AA A AA AAAAAAAAAAAAAAAAAAAAAAAAAAA AAAA AAAAAAAAAAAAAA AAAAAAAAAAAAAAAAAA, optionally wherein each T is a U.
The poly A sequence set forth above is identical to SEQ ID NO: 14 recited in claim 158 of the instant application.
Regarding claims 160-161, Gaynor et al. discloses wherein the RNA polynucleotide comprises a modified nucleoside in place of uridine, and wherein the modified nucleoside is N-methyl-pseudouridine.  See the following:
[000192] The RNA according to the invention may have modified ribonucleotides in order to increase its stability and/or decrease cytotoxicity. For example, in one embodiment, in the RNA used according to the invention cytidine may be substituted by 5-methylcytidine; 5-methylcytidine is substituted partially or completely, for example, completely, for cytidine. Alternatively, or additionally, in one embodiment, in the RNA used according to the invention uridine may be substituted by pseudouridine or 1-methyl pseudouridine; pseudouridine or 1-methyl pseudouridine is substituted partially or completely, for example, completely, for uridine.
Regarding claims 162-167, Gaynor et al. teach wherein the polynucleotides of their invention encodes an antigenic peptide, see ¶ [00053] “[P]rovided herein is an antigenic peptide comprising an epitope sequence from Table 1A, Table 1B.....” The antigenic peptides are viral antigens, see ¶ [0052-0058].
Regarding claims 170-171, and 175, Gaynor et al. teach wherein the RNA polynucleotide is an mRNA, and further wherein the polynucleotide is in the form of a pharmaceutical composition, and wherein the composition comprises one or more lipid components.  In some embodiments, the one or more lipids comprise a lipid nanoparticle (LNP), and wherein the LNP encapsulates the polynucleotide.  See paragraphs [0038-0039].  Regarding claim 171, Gaynor et al. teach that 
“[I]n some embodiments, such lipid nanoparticle may comprise one or more cationic or ionizable lipids. In some embodiments, such lipid nanoparticle may optionally comprise neutral lipids (e.g., phospholipids and/or sterols such as, e.g., cholesterol), and/or polymer-conjugated lipids, such as PEGylated lipids.” (See ¶ [000367])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 154, 159, and 172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaynor et al. (as applied to claims 148-153, 155-158, and 160-171, and 175) in view of Orlandini et al. (WO2017059902-A1) or Mueller et al. (WO2020/150152).
As stated above Gaynor et al. discloses mRNA constructs comprising wherein the 3’UTR is taken from the mitochondrial 12S RNA.  However, Gaynor et al. does not disclose wherein the sequence of the 3’UTR is SEQ ID NO: 13.
Orlandini et al. teach an mRNA construct to produce sequences of interest, the construct has the following structure Figure 1F:

    PNG
    media_image1.png
    105
    494
    media_image1.png
    Greyscale

In one embodiment, the mRNA comprises a 3’-UTR, and further wherein the 3’-UTR has a sequence of SEQ ID NO: 174, this sequence is identical to SEQ ID NO: 13 of the instant invention. 
In addition to Orlandini et al., Mueller et al. teach RNA compositions comprising a 5’capped hAg-Kozak sequence (SEQ ID NO: 27), a payload sequence, and a 3’UTR comprising SEQ ID NO: 13. See the following Figure 3: 

    PNG
    media_image2.png
    161
    633
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the mRNA constructs of Gaynor et al. with the 3’UTR of Orlandini et al. or Mueller et al. One of ordinary skill in the art would have been motivated to make this modification because the 3’UTR sequence of Orlandini et al. (SEQ ID NO: 13 also disclosed in Mueller et al.) is described in the prior art as being useful for increasing the stability of an mRNA molecule, and thereby increasing translational efficiency of the mRNA.  (See the abstract of Orlandini et al.).
With regards to claim 172, Gaynor et al. does not teach the specific mole percent of  catonically ionizable lipid, sterol, phospholipid and pegylated lipid present in the disclosed pharmaceutical compositions.  However, absent evidence to the contrary, since Gaynor et al. discloses wherein the disclosed pharmaceutical compositions comprise lipid nanoparticles, and wherein the LNPs comprise neutral lipids (e.g., phospholipids and/or sterols such as, e.g., cholesterol), and/or polymer-conjugated lipids, such as PEGylated lipids,” (See ¶ [000367]), a person of ordinary skill in the art would have been able to identify optimal or workable ranges of these components by routine experimentation.  See MPEP 2144.05.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 148-172, 175, and 177  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 148-165 of copending Application No. 17/565,842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition set forth in the claims of the copending application ‘842 represent a species of the broader composition claims set forth in the instant application.  The composition set forth in the claims of the copending application anticipate the broader composition set forth in the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699